


Exhibit 10.32

 

[Lawson Software Logo]

 

April 25, 2006

 

Guenther Tolkmit

Ober-Beerbacherstr. 25a

64342 Seeheim-Jugenheim

Germany

 

AMENDMENT TO YOUR EMPLOYMENT AGREEMENT DATED 14 FEBRUARY 2005

 

Dear Guenther;

 

This letter amends certain sections of your Employment Agreement Executives
(“Agreement”) dated February 14, 2005 with Intentia International AB, now to be
recognized as Lawson Germany GmbH.  All references to Intentia International AB
or the Intentia Group not specifically addressed in this Amendment will be read
to be Lawson International Germany or the Lawson Group, respectively. Those
provisions not amended in this letter remain the same.

 

The following outlines the Clauses with changes.

 

Introduction

 

Deleted:

 

The term “Associated Company” shall mean a company, which is from time to time a
holding company or subsidiary to a holding company of the Company.

 

Replaced With:

 

The term “Associated Company” shall mean any company which is majority owned
and/or in any other manner controlled by Lawson Software, Inc.

 

Clause 1 – Position

 

Deleted:

 

The Executive and the company agree that the terms and conditions of this
Agreement shall govern the employment of the Executive in the Company as Vice
President Support.

 

Intentia International AB is the ultimate holding company of a multinational
group of companies (such group of companies hereinafter referred to as the
“Intentia Group”). The Executive shall report to the CEO of the Intentia Group,
and for certain matters to the Audit Committee of the Board of Directors, and
shall be under the duty to keep the CEO and, for certain matters, the Board of
Directors fully informed of all materials matters which concern the area of
responsibility of the Executive.

 

1

--------------------------------------------------------------------------------


 

Replaced With:

 

The Executive and the Company agree that the terms and conditions of this
Agreement shall govern the employment of the Executive in the Company as Senior
Vice President Product Development.

 

Lawson International Germany is a wholly-owned subsidiary of Lawson
Software, Inc. which is the parent company of a multinational group of companies
(such group of companies hereinafter referred to as the “Lawson Group”).  The
Executive shall report to the CEO of the Lawson Group, and for certain matters
to the Audit Committee of the Board of Directors of the Lawson Group, and shall
be under the duty to keep the CEO and, for certain matters, the Board of
Directors fully informed of all material matters which concern the area of
responsibility of the Executive.

 

Clause 2 – Duties

 

Deleted:

 

As Vice President Support of the Intentia Group the Executive is responsible for
all operations in accordance with the division of responsibilities set out from
time to time and in particular to carry out duties customary to a VP Support of
a publicly listed company.

 

...

 

The principal duty of the Executive shall be to properly and professionally
manage the different Support Centres and also the QA functions of the Intentia
Group including, but not limited to, Partners, Auditors, etc and corresponding
relations and other external contact related to the position. These duties shall
be exercised under the general supervision and guidance of the CEO.

 

Replaced With:

 

As Senior Vice President Product Development of the Company, the Executive is
responsible for all global operations in accordance with the division of
responsibilities set out from time to time and in particular to carry out duties
customary to a Senior Vice President of Product Development.

 

...

 

The principal duty of the Executive shall be to properly and professionally
(1) oversee product development, product strategy, and competitive intelligence,
and (2) establish strategic direction of the Company’s software products. These
duties shall be exercised under the general supervision and guidance of the CEO.

 

Clause 3 – Confidentiality - is deleted in its entirety and replaced by
Exhibit A

 

Clause 4 – Intellectual Property - is deleted in its entirety and replaced by
Exhibit A

 

Clause 6 – Non-Competition - is deleted in its entirety and replaced by
Exhibit B

 

2

--------------------------------------------------------------------------------


 

Clause 7 – Fixed Compensation

 

Deleted:

 

The Executive shall receive an annual Fixed Compensation (salary (including
holiday entitlement but except variable compensation pursuant to Clause 8)) of
EURO 200,000.

 

Replaced With:

 

The Executive shall receive an annual Fixed Compensation (salary (including
holiday entitlement but except variable compensation pursuant to Clause 8)) of
EURO 217,665.

 

Deleted:

 

The Fixed Compensation includes remuneration for overtime work, traveling time
and any Board assignments in the Company or any Associated Companies (see clause
2 paragraph 6) as well as for any items covered under clause 3 paragraph 4.

 

Replaced With:

 

The Fixed Compensation includes remuneration for traveling time and any Board
assignments in the Company or any Associated Companies (see Clause 2, Paragraph
6) as well as for any results of his work including intellectual property rights
unless statutory laws require an additional compensation.

 

Any overtime work shall be deemed to be compensated by the Fixed Compensation.

 

Deleted:

 

This Fixed Compensation shall be subject to annual review as per January,
beginning 2006.

 

Replaced With:

 

This Fixed Compensation shall be subject to annual review by the Lawson Board of
Directors – Compensation Committee.

 

Clause 8 – Variable Compensation – is deleted in its entirety and replaced with
the following:

 

The Executive, while in the employment of the Company, is entitled to
participate in the Company’s discretionary compensation plan, which relates to
corporate performance, from time-to-time in force. The Variable Compensation
amount shall be up to EURO 158,302 based on the Executive’s achievement of his
annual incentive agreement (see Attachment 1) as communicated to him by the CEO,
which may contain both individual and company objectives assigned to him by the
Board of Directors and/or CEO. The Variable Compensation and its parameters will
be set annually. The Executive has no contractual or deferred entitlement to any
form of Variable Compensation even it is has regularly or consistently been
granted in the past.

 

3

--------------------------------------------------------------------------------


 

Clause 15 – Stock Options – is deleted in its entirety and replaced with the
following:

 

Per the Acknowledgement and Waiver signed by the Executive on April 27, 2006 and
is attached as Attachment 2, Intentia International AB (and its successors and
assigns) (“Intentia”) has no obligation to grant to the Executive any stock
options or rights to acquire any capital stock of Intentia, and the Executive
hereby waives any rights to acquire any capital stock of Intentia under any
prior agreement between Executive and Intentia.

 

Clause 16 – Notice of Employment Termination – is deleted in its entirety and is
replaced with the following:

 

This Agreement may be terminated upon three (3) months notice of termination by
either party (“Notice Period”). Neither party shall be required to indicate a
reason for such termination.

 

(1) Termination by the Company:

Should the Company terminate this Agreement for any reason other than “for
cause”, the Executive will be offered the following severance payment: six
(6) months base salary less any severance or other payments that Company is
obligated to pay to Executive under any statute, regulation or applicable law
(the “Severance Payment”).

 

Should the Company terminate this Agreement for any reason other than “for
cause” on the day of a Change in Control or within 24 months thereafter, the
Executive will be offered the following severance payment in addition to the
Severance Payment described above: twelve (12) months base salary less any
severance or other payments that Company is obligated to pay to Executive under
any statute, regulation or applicable law (the “Change in Control Severance
Payment”). Executive is not eligible to participate in the Lawson EXECUTIVE
CHANGE IN CONTROL SEVERANCE PAY PLAN for Tier 1 Executives.

 

Executive will be responsible for the payment of taxes associated with the
disbursement of the Severance Payment and/or the Change in Control Severance
Payment.

 

The Company’s obligation to pay the Severance Payment and/or the Change in
Control Severance Payment is conditioned upon the Executive signing a written
release described in Exhibit C confirming that the Executive will not engage in
litigation against the Company with regard to any item withheld in or resulting
in connection with this Agreement. The Severance Payment and/or the Change in
Control Severance Payment become due within 10 calendar days after signing the
release described in Exhibit C. Should the Executive engage in litigation or
litigation-type procedures in or outside of the Court, this section regarding
Severance Payments and/or the Change in Control Severance Payment is deemed to
be null and void.

 

For purposes of this Section, “Change in Control” means (1) the closing of a
tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company, (2) the Company shall have entered
into a definitive agreement with respect to a tender offer, exchange offer or
merger, consolidation or other business combination with another corporation and
as a result of the completion of such tender offer, exchange offer, merger,
consolidation or combination less than 50% of the outstanding voting securities
of the surviving or resulting corporation are owned in the aggregate by the
former stockholders of the Company, other than affiliates (within the meaning of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of any
party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation, (3) the Company shall have
entered into a definitive agreement to sell substantially all of its assets to
another corporation which is not a direct or indirect wholly owned Subsidiary of
the Company, (4) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of this

 

4

--------------------------------------------------------------------------------


 

Agreement) of the Exchange Act, shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record) (for purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) as in effect on the date of this Agreement) pursuant to the
Exchange Act, (5) individuals who constitute the Company’s Board of Directors on
the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors comprising the Incumbent Board shall be, for purposes of
this clause (5), considered as though such person were a member of the Incumbent
Board, or (6) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(2)  Termination by the Executive:

No Severance Payment and/or the Change in Control Severance Payment will be due
to the Executive if he terminates the employment.

 

(3)  Termination for Cause:

No Severance Payment and/or the Change in Control Severance Payment will be due
to the Executive if he is terminated based on cause pursuant to § 626 of the
German Civil Code (“Bürgerliches Gesetzbuch”).

 

Clause 18 – Governing Law and Dispute Resolution - is deleted in its entirety -
including its headline - and replaced by the following:

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany.

 

Clause 19 is renumbered Clause 20 and a new Clause 19 – Additional Benefits – is
added in its place.

 

A list of additional perquisites that have been authorized by the Company’s
Compensation Committee is attached as Attachment 3. The Company’s Compensation
Committee can change any and all perquisites at any time solely by providing the
Executive with an amended Attachment 3.

 

Clause 20 – Final Provisions - A new paragraph 3 shall be inserted after
paragraph 2.

 

Exhibits A, B and C form part of this Employment Agreement. In case of
discrepancies, the provisions of the Exhibits shall prevail over the provisions
of this Employment Agreement.

 

For Lawson

 

For Executive

 

 

 

 

 

 

/s/ Kristin Trecker

 

/s/ Guenther Tolkmit

Kristin Trecker

 

Guenther Tolkmit

 

 

 

 

 

 

Senior Vice President, Human Resources

 

 

 

 

 

Date:

January 5, 2007

 

Date:

January 7th, 2007

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LAWSON INTERNATIONAL GERMANY
EMPLOYEE INTELLECTUAL PROPERTY AND NON-DISCLOSURE AGREEMENT
(GERMANY)

 

In consideration of the benefits of my employment with LAWSON INTERNATIONAL
GERMANY (hereinafter “LAWSON”) I agree as follows:

 

1.       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. I agree that Confidential
Information related to LAWSON’s business, or the business of any of its
affiliates, clients, customers, suppliers, partners or other third parties, I
acquire during my employment by LAWSON shall be regarded and treated as
confidential and solely for the benefit of LAWSON.

 

Such “Confidential Information” for purpose of this Agreement shall mean all
information maintained in confidence by LAWSON or entrusted to me as
confidential. Confidential Information includes, but is not limited to: (1) all
information that derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable through proper
means by, other persons who can derive economic value from its disclosure or
use, (2) trade secrets and (3) computer programs and passwords; customer lists,
sales lists and supplier lists; pricing, licenses, costs, budgets, financial
information and financing plans; marketing and sales statistics and studies;
projections, strategies, forecasts, new products and marketing and business
plans; merger and acquisition plans; formulas, processes, data procedures,
techniques and improvements; inventions, product designs, discoveries and
developments; and employee data, files and compensation.

 

The obligation of confidence under this Agreement shall not apply to any portion
of information which I can show from documented records is or becomes generally
available to the public without fault of mine, or which is obtained without
restriction on publication or use from a third party having the right to
disclose the same. Moreover, it shall not apply to any portion of information
which I am obliged by statutory law or binding administrative or court order to
supply to a court or any other authority.

 

2.       INTELLECTUAL PROPERTY. I agree that I will promptly disclose to and
immediately assign and transfer to LAWSON - in writing if so requested by LAWSON
- all my right, title, and interest in the results of my work for LAWSON created
by me individually or with others on the grounds of my contractual work, other
tasks assigned to me by LAWSON and/or using the know-how acquired during my
employment with LAWSON or the resources of LAWSON subject to the provisions of
this section 2.

 

As to inventions and technical improvements, the German Employee Invention Act
(“Arbeitnehmererfindungsgesetz”) applies. I acknowledge that I am not entitled
to make use of an invention until the Company formally waives its rights to the
invention or until the time limit to call upon the invention pursuant to the
Employee Invention Act has lapsed.

 

As to Copyrighted Works created under the German Copyright Act (“Urhebergesetz”)
by me during my employment with LAWSON, I agree to grant an exclusive Right to
Use and to exploit these works to LAWSON without any limitation on time, space
or kind of use. LAWSON may exercise the Right to Use at any time in full or in
part without any further consent from my side.

 

Such “Copyrighted Works”, for the purpose of this Agreement, shall have the
meaning of § 2 of the Copyright Act. Copyrighted works include, but are not
limited to: (1) data processing programmes as well as other forms of computer
software, (2)

 

6

--------------------------------------------------------------------------------


 

databases, (3) technical or scientific descriptions.

 

Such “Right to Use”, for the purpose of this Agreement, shall encompass all
known types of use including, but not limited to: (1) the right to reproduce the
work, either in its original or in a processed or redesigned form, (2) the right
to distribute, (3) the right to publish, (4) the right to demonstrate, to make
accessible to the public, transfer via long-distance landlines or wireless, or
exploit in any other way.

 

Along with the Right to Use, the works I will transfer and assign the rights in
any relevant pre-studies, source codes, documentations and other materials
supporting the work to LAWSON and hand over any physical originals or copies to
LAWSON if so requested.

 

LAWSON shall be entitled to transfer and assign its Right to Use the works in
full or in part or to grant corresponding rights to third parties without any
further consent from my side.

 

LAWSON shall not be obliged to name me as an author when the right of use is
exercised. The right of access to the works shall be excluded after I left the
company; the same applies to the right to claim a copy of the work.

 

Additionally, I agree that I do not have, nor have I ever had, claim of any
right title or interest in any trademarks, trade names or domain names owned or
used by LAWSON.

 

At LAWSON’s request, I will sign all papers LAWSON considers necessary or
advisable to patent any invention or improvement or to register any copyright
(outside Germany), trademark or domain name, each in the name of LAWSON.

 

I acknowledge that creating copyrighted works and other work results mentioned
above forms an integral part of my contractual obligations under the contract of
employment with LAWSON. All rights, title and interest assigned or transferred
to LAWSON under this section 2 shall therefore be deemed to be compensated by
the remuneration received from LAWSON under the contract of employment unless
further remuneration is required by the Employee Invention Act or any other
mandatory statutory laws or collective agreements applicable to my employment.

 

3.       DOCUMENTS AND TANGIBLE PROPERTY. All documents and other tangible
property relating in any way to the business of LAWSON which are conceived or
generated by me or come into my possession during my employment shall be and
remain the exclusive property of LAWSON, and I agree to return all such
documents and tangible property to LAWSON upon any separation from my employment
at LAWSON and/or upon request of LAWSON.

 

While the aforementioned documents and other tangible property are in my
possession, I will keep them in safe custody and secure them from being accessed
or taken by any unauthorized third party.

 

I waive any right of retention with regard to the aforementioned documents and
other tangible property.

 

4.       MISCELLANEOUS.  The obligations arising from and the rights granted
under this Agreement shall survive the employment.

 

7

--------------------------------------------------------------------------------


 

This agreement supplements and amends the Employment Agreement Executives
(“Agreement”) dated February 14, 2005. In case of any inconsistencies, this
Agreement shall persist.

 

 

 

/s/ Guenther Tolkmit

 

Guenther Tolkmit

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LAWSON INTERNATIONAL GERMANY
RESTRICTIVE COVENANTS
(GERMANY)

 

1.     CONTRACTUAL OBLIGATIONS. During the term of my employment with LAWSON I
agree not to - directly or indirectly - compete with LAWSON or any of its
affiliated companies. In particular, I agree not to provide services to a
competitor as a managing director, board member or member of any other corporate
body, as an employee, as a self-employed person or otherwise, nor to set up or
run a competing business or own shares in such business. This does not apply to
the acquisition of shares of listed stock corporations for investment purposes
only. Furthermore, during the term of my employment I agree not to actively
solicit or entice away employees of LAWSON or any of its affiliated companies or
participate in such solicitation or enticement away.

 

2.     POST-CONTRACTUAL NON-COMPETITION. For a period of twelve (12) months
following termination of the employment with LAWSON I agree not to – directly or
indirectly - compete with LAWSON or any of its affiliated companies. In
particular, I agree not to provide services to a competitor as a managing
director, board member or member of any other corporate body, as an employee, as
a self-employed person or otherwise, nor to set up or run a competing business
or own shares in such business. This does not apply to the acquisition of shares
of listed stock corporations for investment purposes only.

 

This post-contractual non-competition agreement shall apply to competitors in
the software business in the territory of Germany, the U.S. and [insert].

 

3.     POST-CONTRACTUAL NON-SOLICITATION. For a period of twelve (12) months
following termination of the employment with LAWSON I agree not to actively
solicit or entice away employees of LAWSON or any of its affiliated companies or
participate in such solicitation or enticement away.

 

4.     COMPENSATION. LAWSON will pay a compensation for the duration of the
post-contractual non-competition and non-solicitation agreement in the amount of
half of the contractual remuneration last paid to me. Any other income earned
during by me this time will be set off against the aforementioned compensation.

 

5.     PENALTY.        For each case of infringement of the post-contractual
non-competition and non-solicitation agreement I agree to pay a penalty in the
amount of one monthly base salary. In case of a continued breach of the
non-competition agreement, the penalty will be due for each month of continued
breach. LAWSON remains free to claim damages exceeding the penalty.

 

6.     WAIVER. LAWSON may waive its rights under the post-contractual
non-competition and non-solicitation agreement in writing at any time prior to
the termination of the contract of employment. In this case LAWSON’s obligation
to pay a compensation will end three months after I receive the waiver.

 

7.     Miscellaneous. §§ 74 to 75c of the German Commercial Code
(“Handelsgesetzbuch”) will be applicable as supplement to this agreement.

 

 

/s/ Guenther Tolkmit

 

Guenther Tolkmit

 

9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LAWSON INTERNATIONAL GERMANY
RELEASE AND TERMINATION AGREEMENT
(GERMANY)

 

This General Release and Termination Agreement is made and entered into as of
the                day of                   , 20          , by Guenther Tolkmit
(“Executive”) and LAWSON.

 

WHEREAS, Lawson International Germany (the “Company”) and Executive are parties
to an Employment Agreement dated February 14, 2005, as amended on April 25, 2006
(the “Employment Agreement”);

 

WHEREAS, Executive intends to settle any and all claims that Executive has or
may have against Company and each Associated Company (as defined in the
Employment Agreement) as a result of Executive’s employment with Company and the
cessation of Executive’s employment with Company; and

 

WHEREAS, under the terms of the Employment Agreement, Executive agreed to enter
into this Release and Termination Agreement as a condition precedent to the
severance arrangements described in Clause 16 of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

 

1.             Termination. The parties agree that the employment ends on
                  due to                       . The Executive will not file a
claim for unfair dismissal or otherwise challenge the termination in court.

 

2.             Release. For the consideration expressed in the Employment
Agreement, Executive does hereby fully and completely release and waive any and
all claims, complaints, causes of action, demands, suits and damages, of any
kind or character, which Executive has or may have against the Released Parties.

 

This Section 2 does not apply to any post-termination claim that Executive may
have for benefits or other payments required under the provisions of the
Employment Agreement, or the Restrictive Covenants (Exhibit B) Agreement with
Company.

 

 

 

 

 

Guenther Tolkmit

 

10

--------------------------------------------------------------------------------


 

Attachment 3

to the Amended Employment Agreement

of Guenther Tolkmit

 

The following items are additional perquisites that have been authorized by the
Company’s Compensation Committee:

 

·                                          Financial and/or tax planning- up to
$5k annual

·                                          Business or first class air travel
between theaters (e.g., US and Europe)

·                                          Airline club- reimbursement of up to
$350 for one airline club membership

·                                          Executive physical at Mayo Clinic
(would need to be scheduled for Guenther in conjunction with planned business
trip)

·                                          Apartment rental up to $1,500 per
month

·                                          One-time $5,000 for apartment
furniture/set-up costs

·                                          Car allowance

 

11

--------------------------------------------------------------------------------

 

[g181322kp03i001.jpg]

Intentia

 

EMPLOYMENT AGREEMENT EXECUTIVES

 

“VICE PRESIDENT SUPPORT”

 

This Agreement is made the date set out below

 

BETWEEN

 

Intentia International AB (publ), registration number 556387-8148 a company
organised under the laws of Sweden, located at Vendevãgen 89, Danderyd, Sweden
(hereinafter referred to as the “Company”)

 

AND

 

Gunther Tolkmit, Ober-Beerbacherstr. 25A, 64342 Seeheim-Jugenheim, Germany
(hereinafter referred to as “the Executive”)

 

This document contains the main terms and conditions of the Executive’s
employment with the Company, and supersedes all other previous arrangements or
agreements whether oral or in writing between the Executive and the Company in
the matters dealt with below.

 

The term “Associated Company” shall mean a company, which is from time to time a
holding company or subsidiary to a holding company of the Company.

 

1      Position

 

The Executive and the company agree that the terms and conditions of this
Agreement shall govern the employment of the Executive in the Company as Vice
President Support.

 

Intentia International AB is the ultimate holding company of a multinational
group of companies (such group of companies hereinafter referred to as the
“Intentia Group”). The Executive shall report to the CEO of the Intentia Group,
and for certain matters to the Audit Committee of the Board of Directors, and
shall be under the duty to keep the CEO and, for certain matters, the Board of
Directors fully informed of all material matters which concern the area of
responsibility of the Executive.

 

Taking into regard the Executives’ explicit request, the position is currently
based in 40721 Hilden, ProActiv- Platz 3, Germany. Taking into regard the
indispensable requirements of his international position and the equivalent
nature of the Companies’ business, the Executive acknowledges that his position
requires a significant amount of travel to different corporate and third party
locations world wide and hereby consents to undergo required travel such as
necessary for the performance of his duties under this Agreement.

 

The Company will reimburse the Executive in accordance with the applicable
Company policies and practices, after receiving proof of the expenses incurred
by the Executive, for all reasonable subsistence and traveling expenses properly
and necessarily incurred by the Executive in connection with the services
rendered under this Agreement.

 

12

--------------------------------------------------------------------------------


 

2      Duties

 

As Vice President Support of the Intentia Group the Executive is responsible for
all operations in accordance with the division of responsibilities set out from
time to time and in particular to carry out duties customary to a VP Support of
a publicly listed company

 

The Executive shall exercise such powers and perform such duties (not being
duties inappropriate to his senior status) in relation to the business of the
Company or any Associated Company as may from time to time be vested in or
assigned to him by the Board of Directors and the CEO. The Executive shall
comply with all reasonable directions from the Board of Directors and the CEO as
well as all regulations of the Company.

 

The principal duty of the Executive shall be to properly and professionally
manage the different Support Centres and also the QA functions of the Intentia
Group including, but not limited to, Partners, Auditors, etc and corresponding
relations and other external contact related to the position. These duties shall
be exercised under the general supervision and guidance of the CEO.

 

The duties, responsibilities, objectives and authorities of the Executive are
set out in this Agreement and in policies, procedures, instructions and other
communications (hereinafter referred to as “Directives”) by the Board of
Directors and the CEO and applicable corporate bodies, and the Executive agrees
to comply with and be bound by all such Directives for the time being in force
and duly communicated to him.

 

The Executive shall diligently, faithfully and loyally promote the interest of
the Company and the Intentia Group and in particular, shall use his best
endeavours to attain the business goals set by the CEO and the Board.

 

The Company will reimburse such fees associated with professional institutions
and organizations in which the Executive is a member upon request of the
Company. The Executive hereby agrees to take up all offices and functions the
Company sees fit, within the Company and the Intentia Group as well as its
subsidiaries. The Executive will retire from all such offices and functions upon
request of the Company.

 

All additional remuneration the Executive should derive thereof will be
accounted for with regard to the remuneration under this Agreement.

 

3      Confidentiality etc.

 

The Executive shall, on all occasions, be alert to and safeguard the interest of
the Company. The Executive shall during and after his employment keep secret all
trade secrets, business secrets and other confidential information regarding the
Company and the Intentia Group or the business of the Company or the Intentia
Group and the Executive may only use such information during his employment and
in the interest of the Company. The Executive has no right of retention to such
documents, information and data as well as copies thereof (irrespective of the
format of such copies) which cover or contain aspects or details of the
aforementioned confidential matters.

 

Whenever requested by the Company and in any event upon termination of
employment with the Company, the Executive shall return forthwith all business
documents, software, notes etc. and copies thereof (irrespective of the format
of such copies) regarding the Company, the

 

13

--------------------------------------------------------------------------------


 

Intentia Group or the business of the Company or the Intentia Group which he has
set up, has been entrusted with or has otherwise gained access to.

 

Such material, inventions or other intellectual property is the sole property of
the Company and may be used by the Executive only during the employment and in
the interest of the Company. Any technical / methodical improvements proposed,
inventions made or other intellectual property created by the Executive during
his/her employment are compensated through salary under this agreement.

 

4      Intellectual property rights

 

4.1 The German Act on Employees Inventions (Act on Employees Inventions) applies
to all technical Inventions and qualified proposals on technical improvements
(Sections 2,3,20 paragraph I Act on Employees Inventions). Such inventions and
proposals for technical improvements are to be notified to the Company on
completion according to Sections 5 and 18 of the Act on Employees Inventions.

 

4.2 Apart of the aforementioned items all results of

 

·                  the contractual work and/or

 

·                  other tasks or activity assigned by the Company and/or

 

·                  any other activity in relation to the contract, especially
such based on incitation of the Company or derived from the utilization of the
Companies’ resources, achievements or expertise belong to the Company as soon as
they emerge / they are completed.

 

The Company receives all rights, especially all rights of use and exploitation
for any purpose, which result from such activity for an unlimited period of
time, excluding any possible legally indispensable individual right of the
Executive. The Executive may only use such results within the framework of his
contractual duties and only for the Company. This especially applies to
copyright protected results, trademarks, designs, protected designs,
Semiconductor topographies, registered plant varieties as well as basic
proposals for technical and or organizational improvements. The Executive is
obliged to notify the Company immediately in writing of such result in order to
make it possible for the Company to obtain legal protection of the results. The
Executive is obliged to absolute secrecy on these results as long as legal
protection is not fully obtained by the Company, notwithstanding the further
confidentiality obligation as set forth in this Agreement.

 

4.3 AlI rights to the aforementioned results are hereby assigned to the Company.
All and any assignment of such rights are fully compensated for by the
contractual remuneration of the Executive. Any further compensation may only
result from applicable collective bargaining agreements or works agreements or
mandatory legal provisions.

 

14

--------------------------------------------------------------------------------


 

5      Duties outside the Company

 

The Executive is obliged to devote all his working time to his duties as defined
in this agreement.

 

It is thus stipulated that the Executive shall not, under own direction or
through an agent, directly or indirectly, (i) conduct any business operation
which can be considered to compete with the Company or an Associated Company,
(ii) undertake major assignments or (iii) otherwise conduct operations that
could adversely affect the performance of his/her duties as an employee of the
Company, without obtaining prior written approval of the CEO. The Executive
shall notify the CEO of any other assignments.

 

6      Restriction on competition and non-solicitation

 

While the Executive continues to be an employee of the Company and 12 months
following the expiry of the employment, the Executive shall not, directly or
indirectly, take part in or have an interest in any business which is
competitive with any business of the Company, conducted currently or during the
employment.

 

The Executive shall not for a period of 12 months after the termination of his
employment with the Company either, directly or indirectly, solicit or serve or
interfere with or endeavour to entice away from the Company or any Associated
Company any person, firm or company who within one year prior to or at the date
of such termination was a customer of or in the habit of dealing with the
Company or any Associated Company and with whom the Executive had contact or
about whom he became aware or informed in the course of his employment.

 

The Executive will not for a period of six months after the termination of his
employment with the Company either directly or indirectly, solicit or interfere
with or endeavour to entice away from the Company or any Associated Company any
person who within six months prior to or at the date of such termination was an
employee, director or consultant of the Company or any Associated Company.

 

The Executive is, within a period of 12 months after the end of this contract,
obliged not to work in any way for a business in direct or indirect competition
with the Company/ the Intentia group or an affiliate of such business or to
participate indirectly or directly in such business or to set up and /or conduct
such business on his own account or to the account of third parties within the
field of activity of the Company.

 

Furthermore, the Executive will not hold shares of or otherwise participate in
any such Company, if not the participation excludes any possibility of
influencing the Board or the Chairpersons of the Company. The non competition
clause regionally applies to the area of Intentia operations.

 

The Company shall, for the period of duration of the non competition clause, pay
a monthly compensation equal 1/12 of fifty per cent (50 %) of the overall annual
remuneration (to be calculated on the average of the last 36 months- if actual
employment is below 36 months, then on the average of the actual duration- of
employment) paid to the Executive prior to the end of this contract, payable to
the end of each month. The compensation shall be reduced by the income which the
Executive earns or negligently fails to earn from dependent, independent or
other work as well as by any unemployment benefits he may be entitled to, to the
extent the compensation payment and the other income as set forth above exceeds
a level of 110% of the Executive last monthly income under the regime of this
contract. The Parties agree that Section 74 c of the German Federal Trade Act (
HGB) applies.

 

15

--------------------------------------------------------------------------------


 

Upon the request of the Company, the Executive shall provide comprehensive
information on such income, including the address of the then current employer.
At the end of a calendar year, the Executive is obliged to present his income
tax card to the Company.

 

In case of any violation of the non competition clause, the Executive shall pay
a contractual penalty at the height of 3 times the last monthly gross salary he
was entitled to before the employment contract terminated.

 

In case of a perpetuated violation of the non competition clause the Executives’
actions within each month are deemed as independent and separate violation in
the aforementioned sense. The Company reserves all further rights resulting from
such violation of the non competition clause. The non competition obligation
shall not be valid if this Agreement ceases after the Executive has reached the
age of statutory state pension in Germany (currently 65). It shall also not be
valid, if the employment contract ends due to termination in the first six
months of the Agreement.

 

The Company may at any time waive the pots contractual non competition clause.
In this case, the period in which the Company is obliged to pay monthly
compensation to the Executive will cease 12 months after the receipt of the
waiver.

 

Sections 74 ff Federal Trade Act (HGB) apply equivalently.

 

7      Fixed Compensation

 

The Executive shall receive an annual Fixed Compensation ((salary (including
holiday entitlement but except variable compensation pursuant to Clause 8)) of
EURO 200,000. The Fixed Compensation shall be paid on a monthly basis in arrears
with the first payment on a date mutually agreed upon by the parties. The Fixed
Compensation includes remuneration for overtime work, travelling time and any
Board assignments in the Company or any Associated Companies (see clause 2
paragraph 6) as well as for items covered under clause 3 paragraph 4 of this
Agreement.

 

The Company will provide the Executive with an allowance to his private health
insurance within the statutory limits of German Social Security Law. The
Company’s monthly contribution is capped at the maximum of 50% of the highest
contribution level which would result in the National Health Insurance Scheme
for health insurance coverage.

 

This Fixed Compensation shall be subject to annual review as per January,
beginning 2006.

 

The Executive permits the Company to set off any debts to the Company against
his Fixed Compensation or on Target Compensation as applicable provided such
debt has not been reasonably disputed.

 

8      Variable Compensation

 

The Executive, while in the employment of the Company, is entitled to
participate in the Intentia Group discretionary compensation plan, which relates
to corporate performance, from time to time in force. The applicable
compensation scheme for the Executive is set out in Appendix 1. The Variable
Compensation due to the Executive shall be terminated and paid out when Company
auditors and Board of Directors affirm the final results for a given year. The
Variable Compensation amount shall be up to EURO 100,000 based on Executive’s
achievement of the MBO’s and objectives assigned to him by the Board of
Directors and the CEO. The Variable Compensation and its parameters will be set
annually. The Executive has no contractual or deferred entitlement to a specific
on Target Compensation scheme even if it has regularly or consistently been
granted in the past.

 

16

--------------------------------------------------------------------------------


 

Upon termination of employment the Executive will be eligible for on Target
Compensation on a pro rata basis of 1/12 for every month completed in a business
year prior to termination of employment.

 

9      Company car

 

During his employment the Executive is entitled to use of a company car and a
mobile telephone, in accordance with the Company’s and/or the Intentia Group’s
prevailing regulations.

 

For the performance of the Executives’ duties for the Company and for his
personal use, the Company will make a company car available in the category BMW
530i or comparable with a maximum monthly leasing rate of EUR 1.200/

 

The Company may request the return of the company car after a Termination of
this Agreement has been effected by either party; the Executive is obliged to
return the car on request and may not exercise retention rights thereto. He will
then be compensated in return according to the applicable German Legislation on
the personal use of company cars.

 

10   Work-related equipment

 

The Executive is also entitled to a reasonable number of job-related newspapers.

 

11   Sickness benefit

 

Subject to the presentation, if requested, of medical certificates satisfactory
to the Company, during absence due to sickness or accident, the Company will
continue to pay salary for a maximum period of 6 weeks, yet not exceeding the
end of the Agreement in accordance with the Company’s sickness pay plan in force
from time to time. Should the incapacity exceed three months, the variable
compensation will be reduced for every following month of incapacity in the
respective business year by 1/12.

 

Such compensation shall include any sums the Company is obliged to pay by
applicable law to the Executive. The Company may reduce remuneration during
incapacity by an amount equal to the benefit (excluding any lump sum benefit)
which the Executive would be entitled to claim during such incapacity under the
law applicable from time to time (whether or not the Executive claims such
benefit). The Company may furthermore account for all benefits the Executive
derives from private health insurance for the duration of his incapacity to
work.

 

The Executive hereby assigns to the Company all legal and financial entitlements
he may have versus a third party in relation to any incapacity caused by such
third party, yet limited by the maximum amount of Sickness benefit the Company
provides to him under this Agreement. The Executive is obliged to provide the
Company will all necessary information and proxy to exercise such entitlements
versus the third party.

 

12   Pension and insurance benefits

 

The Executive will participate in the Company’s pension plan, accident insurance
and life assurance schemes. The Executive is entitled to pension benefits
substantially in accordance with the plan applied by the Company from time to
time.

 

17

--------------------------------------------------------------------------------


 

13   Vacation

 

In addition to bank and other public holidays the Executive will be entitled to
30 days annual vacation in accordance with the Company’s usual practice for
employees in force at the time in question, such annual vacation to be taken at
such time or times as may be approved by the CEO. Vacation not taken in the
calendar year of entitlement will be lost. Upon receipt of a termination by
either Party, the Company may suspend the Executive of his duties with immediate
effect and perpetuated payment and may grant the remaining holiday entitlement
prior to the date of termination. .

 

14   Validity

 

This agreement enters into force when signed by both parties and shall remain in
effect until terminated in accordance with Section 16 below.

 

15   Stock options

 

The Board of lntentia will use all reasonable efforts to get shareholders to
approve an option plan under which an option grant will be awarded to the
Executive. Subject to the approval of the Board or its compensation committee
and shareholders, the Executive will be given a stock option grant to purchase a
total of up to 300,000 shares of the common B-shares of Intentia within such
stock option program. It is anticipated that such stock options will be a
combination of time-based and/or performance options.

 

16   Notice of employment termination

 

This agreement may be terminated upon three (3) months notice of termination by
either party. Neither party shall be required to indicate a reason for such
termination.

 

Should the Company terminate the Agreement , the Executive will, during the
period of notice of termination, be offered a severance payment corresponding to
six (6) months salary (Fixed Compensation) to which he is entitled at the time
in question in return for a written consent to not engage in litigation versus
the Company with regard to any item withheld in or resulting in connection with
this Agreement; Should the Employee engage in procedures in- or outside of
Court, this offer falls void.

 

Any resulting severance payment falls due for payment to the Executive with the
date of termination.

 

An offer will not be made to the Executive if the Agreement is terminated by the
Executive or by the Company based on cause.

 

Should either the Executive terminate the Agreement or the Company terminate the
Agreement based on cause, the Executive shall receive his salary (Fixed
Compensation) during the period of notice of termination (three months) and
shall be obliged to perform such duties as he is directed to perform by the
Company.

 

During the period of notice of termination, the Executive remains to be employed
by the Company even if he is neither present nor obliged to perform any duties.
Consequently, he shall

 

18

--------------------------------------------------------------------------------


 

be entitled to all employment benefits during such period that the Company is
required to provide by law and under this agreement.

 

On the day on which the Executive leaves the Company following the termination
of the employment, the Executive shall return all material, which he or another
in his stead has in his procession and which is the property of the Company.
There is no right of retention to the aforementioned items.

 

The Company is entitled to dismiss the Executive with immediate effect in the
event of any serious or persistent breach of any of his obligations (whether
under this Agreement or otherwise), or if the Executive has seriously
disregarded his/her responsibilities or if the Executive is or has become
prohibited by law from being a director, in which case all salary, employment
benefits including bonus (i.e. Fixed and Variable Compensation) will cease
immediately. Nor will, in such case, the Executive be entitled to any severance
remuneration.

 

Each party shall be entitled to terminate this agreement with immediate effect,
should the other party commit a crime, be disloyal, breach the confidentiality
clause, or in any other way materially breach this Agreement. In the event of
such termination, the Agreement shall immediately cease to apply in all its
parts, save with the exception of sections 4 and 6, which shall continue to be
in force thereafter, should the Company not choose to waive the post contractual
non – competition restriction with immediate effect due to severe misconduct of
the Executive.

 

During the period of notice of termination, the Executive shall not be obliged
to perform duties other than those normally performed by him. Should he be
directed to undertake other duties, the Company shall be deemed to have removed
him from his engagement with the business of the Company.

 

Any vacation entitlements shall be utilised during the period of notice at the
request of the Company.

 

If notice is given during the fiscal year bonus, if any, is paid in proportion
to the number of months of the fiscal year, which elapse until notice is given.

 

17   Data protection clause

 

As the Company is part of a larger group of companies operating internationally
it may, for administrative reasons, from time to time make the personnel records
of the Executive available to other companies in the Intentia Group which may be
located in other locations around the world. Similarly the Company may from time
to time need to make such records available to its advisors, such as its lawyers
and accountants, and regulatory authorities. By signing this contract the
Executive consents to the Company processing this data for personnel
administration reasons, for senior management use, and transmitting this data to
other companies within Intentia Group.

 

18   Governing law and Dispute resolution

 

This Agreement shall be governed by and construed in accordance with the laws of
Sweden, except where explicitly indicated otherwise. The parties hereby
irrevocably agree that any

 

19

--------------------------------------------------------------------------------


 

dispute arising out of this Agreement shall be finally settled by binding
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce.

 

The costs for the arbitration shall be finally born by the Company unless the
arbitration tribunal determines that the Executive was commencing a proceeding
without any merits against better knowledge.

 

19   Final Provisions

 

This Agreement and Addendums are construed in both German and English language.
The English wording prevails as far as the legal evaluation / interpretation of
this agreement is in question.

 

There are no oral side- agreements to this agreement. This Agreement may not be
amended, changed modified or abolished, except by a written instrument signed
with the same formality as this Agreement by the Executive and the Company.

 

The ineffectiveness of any of the provisions withheld in this Agreement will not
invalidate the remaining provisions of this Agreement. In such case a provision
which will come as close as possible to the intended economic effect of the
invalid provision, will be agreed between the Parties.

 

By their signature the Parties confirm that they have each received an issue of
the Agreement which bears all of the Parties original signature.

 

 

Date: 14th February 2005

 

Danderyd

Seeheim - Jugenheim

 

Place

 

 

Intentia International AB (publ)

 

 

/s/ Bertrand Sciard

 

/s/ Guenther Tolkmit

Bertrand Sciard

 

Guenther Tolkmit

 

20

--------------------------------------------------------------------------------

Exhibit 10.32

 

[Lawson Software Logo]

 

January 10, 2008

 

Guenther Tolkmit

Ober-Beerbacherstr. 25a

64342 Seeheim-Jugenheim

Germany

 

AMENDMENT NUMBER 2 TO YOUR EMPLOYMENT AGREEMENT DATED 14 FEBRUARY 2005

 

Dear Guenther;

 

This letter (“Amendment No. 2”) amends certain sections of your Employment
Agreement Executives (“Agreement”) dated February 14, 2005 with Intentia
International AB, now to be recognized as Lawson Software Deutschland GmbH (the
“Company”), and Amendment No. 1 to that Agreement dated April 25, 2006
(“Amendment No. 1).  The reference to “Lawson Germany GmbH” in Amendment No. 1
should have been to “Lawson Software Deutschland GmbH,” and is hereby amended to
correct that error.  Exhibit C to Amendment No. 1 is deleted and replaced with
Appendix A to this Amendment No. 2.  Those provisions not amended in this
Amendment No. 2 remain the same as in effect immediately prior to the effective
date of this Amendment No. 2.

 

The following outlines the Clauses with changes effective January 1, 2008, and
the references below to the “Agreement” shall give effect to this Amendment
No. 2:

 

Clause 16 –Notice of Employment Termination (in both the Agreement and Amendment
No. 1)– are deleted in their entirety and are replaced with the following:

 

This Agreement may be terminated upon three (3) months notice of termination by
either party (“Three Month Notice Period”).  Neither party shall be required to
indicate a reason for such termination.  During the Three Month Notice Period,
the Executive will continue to work for the Company unless the Company requests
that the Executive discontinue reporting to work.  The Company will continue to
pay the Executive’s Base Pay (as defined below) under the Agreement through the
end of the Three Month Notice Period whether or not the Company requires that
the Executive continue to perform work during that time.

 

(1) Clause 16(1) Severance Payment:  Termination by the Company Before a Change
in Control or More Than 24 Months After a Change in Control:

If at any time before a “Change in Control” (as defined below) or more than 24
months after a Change in Control, the Company terminates this Agreement for any
reason other than “Cause” (as defined below), the Executive will be offered the
following payment:  twelve (12) months Base Pay less any severance or other
payments that Company is obligated to pay to Executive under (i) any other
portion of the Agreement, (ii) Clause 4 of Exhibit B to the Agreement (Exhibit B
was added by Amendment No. 1) and/or (iii) any statute, regulation or applicable
law (the “Clause 16(1) Severance Payment”).

 

(2) Clause 16(2) Severance Payment:  Termination by the Company Upon a Change in
Control or Within 24 Months After a Change in Control:

If at the time of a Change in Control or within 24 months after a Change in
Control, the Company (or its successor) terminates this Agreement for any reason
other than Cause, the

 

21

--------------------------------------------------------------------------------


 

Executive will be offered the following payment:  (a) 24 months Base Pay plus
(b) two times the “Yearly Earned Incentive Cash Compensation” (as defined below)
less (c) any severance or other payments that Company is obligated to pay to
Executive under (i) any other portion of the Agreement, (ii) Clause 4 of
Exhibit B to the Agreement (Exhibit B was added by Amendment No. 1) and/or
(iii) any statute, regulation or applicable law (the “Clause 16(2) Severance
Payment”).

 

(3) Clause 16(3) Severance Payment:  Termination by the Executive for Good
Reason Upon a Change in Control or Within 24 Months After a Change in Control:

If at the time of a Change in Control or within 24 months after a Change in
Control, the Executive terminates this Agreement for “Good Reason” (as defined
below), the Executive will be offered the following payment:  (a) 24 months Base
Pay plus (b) two times the “Yearly Earned Incentive Cash Compensation” (as
defined below) less (c) any severance or other payments that Company is
obligated to pay to Executive under (i) any other portion of the Agreement,
(ii) Clause 4 of Exhibit B to the Agreement (Exhibit B was added by Amendment
No. 1) and/or (iii) any statute, regulation or applicable law (the “Clause
16(3) Severance Payment”).

 

(4) Other Voluntary Termination by the Executive:

No Clause 16(1) Severance Payment, Clause 16(2) Severance Payment or Clause
16(3) Severance Payment will be due to the Executive if the Executive terminates
the employment and Agreement:  (a) before a Change in Control, (b) within 24
months after a Change in Control, other than for Good Reason or (c) more than 24
months after a Change in Control.

 

(5) Termination for Cause:

No Clause 16(1) Severance Payment, Clause 16(2) Severance Payment or Clause
16(3) Severance Payment will be due to the Executive if the Executive is
terminated based on:  (a) Cause as defined below or (b) cause pursuant to § 626
of the German Civil Code (“Bürgerliches Gesetzbuch”).

 

(6)  No Double Payments:

If Executive receives the Clause 16(1) Severance Payment, the Executive will not
be entitled to receive the Clause 16(2) Severance Payment and/or the Clause
16(3) Severance Payment.  If Executive receives the Clause 16(2) Severance
Payment, the Executive will not be entitled to receive the Clause
16(1) Severance Payment and/or the Clause 16(3) Severance Payment.  If Executive
receives the Clause 16(3) Severance Payment, the Executive will not be entitled
to receive the Clause 16(1) Severance Payment and/or the Clause 16(2) Severance
Payment.

 

(7)  Payment of Taxes Associated with Any Severance Payment:

Executive will be responsible for the payment of taxes associated with the
disbursement of the Clause 16(1) Severance Payment, the Clause 16(2) Severance
Payment and/or the Clause 16(3) Severance Payment.

 

(8)  Requirement of Written Release; Payment:

The Company’s obligation to pay the Clause 16(1) Severance Payment, the Clause
16(2) Severance Payment and/or the Clause 16(3) Severance Payment is conditioned
upon the Executive signing and providing to the Company a written release
described in Appendix A confirming that the Executive will not engage in
litigation against the Company or its affiliates with regard to any item
withheld in or resulting in connection with this Agreement.  The Clause
16(1) Severance Payment, the Clause 16(2) Severance Payment or the Clause
16(3) Severance Payment, if and when payable under Clause 16, become due within
10 calendar days after Executive has signed and provided to the Company the
release described in Appendix A.  Should the Executive engage in litigation or
litigation-type procedures in or outside of the Court, all of the sections
regarding the Clause 16(1) Severance Payment, the Clause 16(2) Severance Payment
and/or the Clause 16(3) Severance Payment are deemed to be null and void.

 

22

--------------------------------------------------------------------------------


 

(9)  Tier 1 Plan Does Not Apply to Executive:

Executive is not eligible to participate in the Lawson EXECUTIVE CHANGE IN
CONTROL SEVERANCE PAY PLAN for Tier 1 Executives.

 

(10)  Definitions:

The following capitalized terms used in Clause 16 have the respective meanings
defined below:

 

(a)  “Annual Incentive Target” means the annual incentive target cash
compensation for Executive, before deductions for taxes and other items
withheld, under any Incentive Plans (as defined below).

 

(b)  “Base Pay” means the regular basic cash remuneration before deductions for
taxes and other items withheld, payable to Executive for services rendered to
the Company, but not including items such as Annual Incentive Target payments,
perquisites, allowances, per diem payments, bonuses, incentive compensation,
stock options, equity compensation, fringe benefits, special pay, awards or
commissions.  Base Pay shall include regular basic cash remuneration that is
contributed by Executive to a qualified retirement plan, nonqualified deferred
compensation plan or similar plan sponsored by the Company but it shall not
include earnings on those amounts.

 

(c)  “Cause” means the termination of the Executive’s employment initiated by
the Company because of:  (1) if the Executive has entered into any written and
executed contract(s) with the Company, any material breach by the Executive of
such contract (as reasonably determined by the Company) and which is not or
cannot reasonably be cured within 10 days after written notice from the Company
to the Executive; (2) any material violation by the Executive of the Company’s
policies, rules or regulations (as reasonably determined by the Company) and
which is not or cannot be reasonably cured within 10 days after written notice
from the Company to the Executive; or (3) commission of any material act of
fraud, embezzlement or dishonesty by the Executive (as reasonably determined by
the Company).

 

(d) “Change in Control” means any one or more of the following:  (1) the closing
of a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Parent, (2) the closing of a merger,
consolidation or other business combination between Parent and another
corporation and as a result of the completion of such merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Parent, other than affiliates (within the meaning of the U.S. Securities
Exchange Act (“Exchange Act”)) of any party to such merger or consolidation, as
the same shall have existed immediately prior to such merger or consolidation,
(3) the closing of the sale of substantially all of the assets of Parent to
another corporation which is not a direct or indirect wholly owned subsidiary of
the Parent, (4) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of this Agreement) of the Exchange
Act, shall acquire 50% or more of the outstanding voting securities of the
Parent (whether directly, indirectly, beneficially or of record) (for purposes
hereof, ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date of this Agreement) pursuant to the Exchange Act,
(5) individuals who constitute the Parent’s Board of Directors on the date of
this Agreement (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Parent’s stockholders, was approved by a vote of at least 50% of
the directors comprising the Incumbent Board shall be, for purposes of this
clause (5), considered as though such person were a member of the Incumbent
Board, or (6) approval by the stockholders of the Parent of a complete
liquidation or dissolution of the Parent.

 

(e)  “ELRP” means the Parent’s Executive Leadership Results Plan to the extent
in effect immediately before a Change in Control.

 

23

--------------------------------------------------------------------------------


 

(f)  “Fiscal Years” means each of the periods from June 1 through May 31
(inclusive) for the applicable years.

 

(g)  “Good Reason” means the occurrence of any of the following events:  (1) a
job reassignment that is not at least of comparable responsibility or status as
the assignment in effect immediately prior to the Change in Control; (2) a
reduction in the Executive’s Base Pay as in effect immediately prior to a Change
in Control; (3) a material modification of the Company’s incentive compensation
program (that is adverse to the Executive) as in effect immediately prior to a
Change in Control; (4) a requirement by the Company that the Executive be based
anywhere other than within thirty miles of the Executive’s work location
immediately prior to a Change in Control (with exceptions for temporary business
travel that is consistent in both frequency and duration with the Executive’s
business travel before the Change in Control); or (5) except as otherwise
required by applicable law, the failure by the Company to provide employee
benefit programs and plans that provide substantially similar benefits, in terms
of aggregate monetary value, at substantially similar costs to the Executive as
the benefits provided in effect immediately prior to a Change in Control. 
Termination or reassignment of the Executive’s employment for Cause, or by
reason of disability or death, are excluded from the definition of “Good
Reason.”

 

(h)  “Incentive Plan” means the ELRP or any other incentive cash compensation
plan covering the Executive.

 

(i)  “Parent” means Lawson Software, Inc., a Delaware corporation.

 

(j)  “Yearly Average Earned Incentive Cash Compensation” means either of the
following depending on the date when a Change in Control occurs:

 

(1) If a Change in Control occurs between January 1, 2008 and May 31, 2008
(inclusive):  the “Yearly Average Earned Incentive Cash Compensation” means the
Executive’s total incentive cash compensation earned for the most recently
completed fiscal year immediately prior to the Change in Control or, if greater,
the termination of employment.

 

(2)  If a Change in Control occurs any time between June 1, 2008 and May 31,
2009 (inclusive):  the “Yearly Average Earned Incentive Cash Compensation” means
the yearly average of the Executive’s total incentive cash compensation earned
during the two most recently completed “Fiscal Years” (as defined above)
immediately prior to the Change in Control or, if greater, the termination of
employment.

 

(3)  If a Change in Control occurs any time on or after June 1, 2009:  the
“Yearly Average Earned Incentive Cash Compensation” means the yearly average of
the Executive’s total incentive cash compensation earned during the three most
recently completed Fiscal Years immediately prior to the Change in Control or,
if greater, the termination of employment.

 

 

For Lawson

 

For Executive

 

 

 

 

 

 

Kristin Trecker

 

Guenther Tolkmit

 

 

 

 

 

 

Senior Vice President, Human Resources

 

 

 

 

 

Date:

 

 

Date:

 

 

24

--------------------------------------------------------------------------------


 

APPENDIX A

 

LAWSON SOFTWARE DEUTSCHLAND GMBH

RELEASE AND TERMINATION AGREEMENT

(GERMANY)

 

This General Release and Termination Agreement is made and entered into as of
the                   day of                             , 20        , by 
Guenther Tolkmit (“Executive”) and Lawson Software Deutschland GmbH (the
“Company”).

 

WHEREAS, the “Company” and Executive are parties to an Employment Agreement
dated February 14, 2005, as amended on April 25, 2006 and January 1, 2008 (the
“Employment Agreement”);

 

WHEREAS, Executive intends to settle any and all claims that Executive has or
may have against Company and each Associated Company (as defined in the
Employment Agreement) as a result of Executive’s employment with Company and the
cessation of Executive’s employment with Company; and

 

WHEREAS, under the terms of the Employment Agreement, Executive agreed to enter
into this Release and Termination Agreement as a condition precedent to the
severance arrangements described in Clause 16 of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

 

1.             Termination. The parties agree that the employment ends on
                             due to                           . The Executive
will not file a claim for unfair dismissal or otherwise challenge the
termination in court.

 

2.             Release.  For the consideration expressed in the Employment
Agreement, Executive does hereby fully and completely release and waive any and
all claims, complaints, causes of action, demands, suits and damages, of any
kind or character, which Executive has or may have against the Company, each
Associated Company, and each their respective officers, directors, employee,
insurers, agents and other representatives.

 

This Section 2 does not apply to any post-termination claim that Executive may
have for benefits or other payments required under the provisions of the
Employment Agreement, or the Restrictive Covenants (Exhibit B) Agreement with
Company.

 

 

 

 

 

Guenther Tolkmit

 

25

--------------------------------------------------------------------------------
